DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the magnet" in line 21. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the axial bore of the transport carriage" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4 and 6-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Soubeiran (US 20120179215).
With respect to claim 1, Soubeiran discloses an intramedullary bone transport nail (1) (see fig. 1-5 below and also para. 44, 67), comprising: a nail body (6) defining an internal chamber (e.g. it is hollow- see para. 75) and defining a longitudinally elongated opening (either or both of grooves 61- see para. 75) along at least a portion of the nail body (see fig. 1 below); a first locking portion (10) defining one or more proximal openings (105) configured to receive one or more proximal fixation elements (e.g. bone screws) to fix a proximal end of the intramedullary bone transport nail within a first medullary canal of a first bone fragment (see para. 86, 104); a second locking portion (62) defining one or more distal openings (67) configured to receive one or more distal fixation elements (e.g. one of said bone screws- see para. 105) to fix a distal end of the intramedullary bone transport nail within a second medullary canal of a second bone fragment (see para. 105); a transport carriage assembly (2, 3, 4, 5, 7, 8, 9) positioned within the internal chamber (see figs. 1-5 below), the transport carriage assembly, comprising: a carriage body (9+8+7) defining an axial bore (e.g. through 11/8)
and a longitudinally elongated slot along at least a portion of the carriage body (see fig. 1-5 below), the carriage body further defining at least one radially oriented aperture (e.g. 91) aligned with the elongated longitudinal opening in the nail body (see figs. 1-3 below and note that the radially oriented aperture is located on the same axis as 61 as shown in figs. 3-5), the radially oriented aperture configured to receive a transport bone segment screw (the other of the screws, see para. 105); a threaded rod (2) coupled to the carriage body such that the threaded rod is rotatable relative to the carriage body (see figs. 1-3 below); a magnetic driver (3) configured to be non-invasively actuated by a moving magnetic field (see para. 69), the magnetic driver coupled to the threaded rod such that rotation of the magnet (see para. 69, note that a magnet is attached to 3) drives rotation of the threaded rod (see para. 69, 107); and a threaded block (5) affixed to the nail body and positioned in the elongated slot of the carriage body, the threaded block defining a threaded bore (51) therethrough (see para. 73), through which the threaded rod of the transport assembly is configured to pass in threaded engagement with the threaded bore (see para. 73), such that rotation of the threaded rod relative to the threaded block causes relative axial movement between the transport carriage assembly and the nail body to translate the transport carriage assembly axially relative to the nail body (see para. 107). 

    PNG
    media_image1.png
    637
    1045
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    833
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    625
    979
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    541
    762
    media_image4.png
    Greyscale

As for claim 2, Soubeiran further discloses the intramedullary bone transport nail of claim 1, wherein the longitudinally elongated opening extends diametrically through the entire nail body (note that there are two grooves 61 that form this opening- see para. 75) for passage of at least one middle bone segment fixing screw (e.g. 53) that is positioned to affix a transport bone segment to the transport carriage by engaging the transport bone segment at both sides of the nail body (see para. 75 and also para. 106-108 and note that this device is capable of performing this function as 53 is inserted through 61 and 5/52 as shown in fig. 1-5). 
As for claim 4, Soubeiran further discloses the intramedullary bone transport nail of claim 1, wherein the threaded rod (2) engages the threaded block (5) at a position (e.g. as shown in either of figs. 4-5 above) along a longitudinal axis of the transport nail between the magnetic driver (3) and the radially oriented aperture (91). 
As for claim 6, Soubeiran further discloses the intramedullary bone transport nail of claim 1, wherein the elongated slot extends diametrically (see para. 75, note that there are two grooves 61) through the entire carriage body (note that 53 will extend through both grooves 61 to affix to bone) and wherein the threaded block extends through the entire carriage body (e.g. see figs. 1-5) for affixation to the nail body at both sides (e.g. left and right sides or front and back sides, depending on the orientation of 52 relative to the bone) of the nail body (see figs. 1-5 above and note that that 53 is inserted through aperture 52 of 5 in order to affix 6 to the bone). 
As for claim 7, Soubeiran further discloses the intramedullary bone transport nail of claim 1, wherein the carriage body, the magnetic driver and the threaded rod are axially fixed relative to each other as the transport carriage assembly translates by rotation of the threaded rod (see figs. 4-5 and also para. 67, 76 and 88-93). 
As for claim 8, Soubeiran further discloses the intramedullary bone transport nail of claim 1, wherein rotation of the threaded rod translates the carriage body, the magnetic driver and the threaded rod relative to the nail body (see para. 107). 
As for claim 9, Soubeiran further discloses the intramedullary bone transport nail of claim 1, wherein the magnetic driver is rigidly coupled to the threaded rod (see para. 92 and also figs. 1-5 and note that 3 is coupled to 7 via 32/71 and 7 is coupled to 2 via 12). 
As for claim 10, Soubeiran further discloses the intramedullary bone transport nail of claim 1, wherein rotation of the threaded rod places axial tension on a portion of the threaded rod extending between the magnetic driver and the threaded block (see para. 107). 
As for claim 11, Soubeiran further discloses the intramedullary bone transport nail of claim 1, wherein the carriage body, the magnetic driver and the threaded rod are coaxial. 
As for claim 12, Soubeiran further discloses the intramedullary bone transport nail of claim 1, wherein the nail body, the carriage body, the magnetic driver and the threaded rod are coaxial (see fig. 5 below and note that those elements are aligned along/ share the annotated axis). 

    PNG
    media_image5.png
    336
    1019
    media_image5.png
    Greyscale

As for claim 13, Soubeiran further discloses the intramedullary bone transport nail of claim 1, wherein at least a portion of the threaded rod is received within the axial bore of the carriage body (see figs. 1-5 above and note that 2 is inserted through 8/11). 
As for claim 14, Soubeiran further discloses the intramedullary bone transport nail of claim 1, wherein a total area of threaded engagement between the threaded block and the threaded rod remains substantially the same throughout a range of the relative axial movement between the transport carriage assembly and the nail body (see figs. 4-5 above and note that 5 may only translate along the length of 2 (e.g. the total area of threaded engagement), which is a fixed length). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Soubeiran (US 20120179215), as applied to claim 1 above, in view of Stauch (US 20130072932).
As for claim 3, Soubeiran does not appear to specifically teach wherein a Herzog bend is provided at one end of the nail. 
Stauch, also drawn to extendable intramedullary bone transport nails, teaches wherein a Herzog bend is provided at one end of the nail (see para. 27 below) in order to provide an alternate equivalent variant that may be used to treat a tibial bone as opposed to a femoral bone (see para. 27 below).

    PNG
    media_image6.png
    266
    528
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intramedullary bone transport nail of Soubeiran wherein a Herzog bend is provided at one end of the nail, in view of Stauch, in order to provide an alternate equivalent variant that may be used to treat a tibial bone as opposed to a femoral bone.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Soubeiran (US 20120179215), as applied to claim 1 above, in view of Soubeiran (US 20090254088).
As for claim 15, Soubeiran does not appear to teach wherein the magnetic driver comprises a radially poled permanent magnet, and wherein the threaded rod is coupled to the magnetic driver through one or more gear mechanism.
Soubeiran (‘088), also drawn to extendible bone transport devices (see fig. 1), teaches a radially poled permanent magnet (see para. 24), and wherein a threaded rod (3) is coupled to the magnetic driver through one or more gear mechanism (see para. 24) in order to provide an alternative equivalent actuation mechanism that is easy to sterilize and will provide the same function of driving the rod according to the requirements of the procedure (see para. 9, 24).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to modify the magnetic driver of Soubeiran to comprise a radially poled permanent magnet, and wherein the threaded rod is coupled to the magnetic driver through one or more gear mechanism, in view of Soubeiran (‘088), in order to provide an alternative equivalent actuation mechanism that is easy to sterilize and will provide the same function of driving the rod according to the requirements of the procedure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the intramedullary bone transport nail including a nail body with an internal chamber and also defining a longitudinally elongated opening, a transport carriage assembly that is cylindrical in shape positioned within the internal chamber, comprising a carriage body defining an axial bore, a longitudinally elongated slot and a radially oriented aperture aligned with the elongated opening of the nail body, a threaded rod, a magnetic driver and a threaded block defining a threaded bore through which the threaded rod passes through such that rotation of the threaded rod relative to the threaded block causes relative axial movement between the transport carriage assembly and the nail body to translate the transport carriage assembly axially relative to the nail body, as set forth in claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Orisek (US Publication 20140052134- see figs. 1, 5a, 6a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773